Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 4/10/2007. 
Claims 9-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on 10/13/2021.
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 10/13/2021 is acknowledged.
Claims 5 and 9 have been amended. 
Claims 1-8 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are directed to a method, which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or managing an inventory of reusable food service ware (FSW) units, in this case. The independent claims recite the providing, receiving, receiving, and updating in a database... to the first count steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of managing an inventory of reusable food service ware (FSW) units using these additional elements: system. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system to perform 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wallis “US 2019/021522 A1” (Wallis).
Regarding Claim 1:  A method of managing an inventory of reusable food service ware (FSW) units, comprising the steps of:   
providing to a plurality of restaurants a plurality of FSW units (at least see Wallis Abstract; Fig. 1A-1B) ; 
receiving to a website an order from a customer for at least one food item at one of the plurality of restaurants, whereby the order is transmitted from the website to the one of the (at least see Wallis [0020] and [0043]);
receiving a first count of the number of the FSW units used to complete the order (at least see Wallis [0028]-[0030]); and
updating in a database a first record associated with the customer including a second count of outstanding FSW units according to the first count (at least see Wallis Abstract; [0014]).
Regarding Claim 2: The method of claim 1, further comprising the steps: receiving a third count of the number of the FSW units received from the customer; updating in the database the first record according to the third count; and updating in a database a second record associated with the one of the restaurants including a fourth count of the number of possessed FSW units according to the first count and the third count (at least see Wallis [0019]).
Regarding Claim 3: The method of claim 1, further comprising the step: updating in a database a second record associated with the one of the restaurants including a third count of (at least see Wallis [0020]).
Regarding Claim 4: The method of claim 2 wherein the first record and the second record reflect the FSW unit sizes associated with the second count and the fourth count (at least see Wallis [0020]).
Regarding Claim 5: The method of claim 1 wherein the first record includes a date each FSW unit included in the second count was received by the customer (at least see Wallis [0027]).
Regarding Claim 6: The method of claim 5 further comprising: generating a charge to the first record when the first record reflects that a FSW unit has not been received from the customer for a predetermined time period (at least see Wallis [0015]).
Regarding Claim 7: The method of claim 1 further comprising: generating a charge to the first record when the second count exceeds a predetermined threshold (at least see Wallis [0029]).
Regarding Claim 8: The method of claim 2 further comprising: generating a ticket to deliver additional FSW units when the fourth count drops below a predetermined threshold (at least see Wallis [0019]).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627